DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 & 3-17 are allowed.

The following is an examiner’s statement of reasons for allowance: The amendments to claim 1, filed 3/24/2022 incorporate re-phrased limitations from claim 2, which was previously indicated as allowable in the final action, mailed 12/24/2021.
Claim 1 requires inter alia "a planar working surface on the top of the table; a plurality of dimples on the working surface; and at least one sub-working surface channel inter-connecting one or more dimples of the plurality of dimples, wherein a drilling fluid flow in the at least one channel".
The examiner interprets this as being directed to the embodiment of figure 8 of the present case and, similarly to the interpretation given in the final action of 12/24/2021, interprets the "channel" as being within the cutting table under the planar working surface (presently phrased as "sub-working surface"), as opposed to a groove which extends through the working surface (such as in US 4,629,373, fig 1A). This is commensurate with the disclosure in figure 8 of the present case.
Further, the claimed "channel" must reasonably be un-filled with material so that "drilling fluid [may] flow in the at least one channel" as claimed. The prior art does not teach nor suggest such an arrangement as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676